Case 19-10254-amc   Doc 154    Filed 09/17/20 Entered 09/17/20 08:14:33   Desc Main
                              Document      Page 1 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:
                                               :   CASE NO.: 19-10254-JKF
  JONATHAN BARGER
      Debtor                                   :   (Chapter 13)


                        PETITION TO WITHDRAW AS
              COUNSELOR FOR THE DEBTOR, JONATHAN BARGER

        Alan B. Kane, Esquire, hereby moves this Honorable Court for
  leave to withdraw as Counsel for the Debtor, Jonathan Barger, and
  in support thereof avers as follows:
       1.   The Petitioner, Alan B. Kane, Esquire, is attorney of
  record in the above captioned matter for the Debtor, Jonathan

  Barger, in the above referenced bankruptcy.
       2.   The Petitioner, Alan B. Kane, Esquire, was retained by
 Jonathan Barger to represent him in the above reference bankruptcy.
       3.   Good cause exists for withdrawal of the petitioner as a

  conflict of interest has arisen between the Petitioner and the
 Debtor, Jonathan Barger, which such scope of the conflict must
 remain confidential.
       4.   The conflict. can not be resolved and causes a material
 difficulty with representing the Debtor, Jonathan Barger.
       WHEREFORE,    the Petitioner respectfully requests that this
 Honorable Court grant the Petitioner leave to withdraw as the
 attorney for the Debtor, Jonathan Barger.
Case 19-10254-amc   Doc 154    Filed 09/17/20 Entered 09/17/20 08:14:33   Desc Main
                              Document      Page 2 of 2


                                           Respectfully submitted,


  Dated: September 17, 2020            By :
                                           Alan B. ~ a n e ,Esquire
                                            ID No.: 66379
                                            The Law Office of Alan B. Kane
                                            600 Louis Drive, Suite 201
                                           Warminster, PA 18974
                                            Tele: (610) 279-5151
                                            Fax: (267) 282-5687
                                            E-mail: akaneesqcpa@rnsn.com
                                           Petitioner
